*114Dissenting Opinion by
Judge Mencee:
I respectfully dissent. Cheryl Y. Rossetti, who had admittedly recovered from her pregnancy as of the date of her refusal to return to work, cannot complain that she has been discriminated against as regards her own disability. She asserts, however, that pregnancy-based disability should include any disability arising out of the special needs of her child. I cannot agree.
First, the respondent’s decision to breastfeed her son, laudable as it might be, is one for which she, and not the District, must bear the consequences. In so stating, I am not unsympathetic to the respondent’s plight. To the contrary, I believe it is quite admirable that respondent sought to do that which she believed to be in the best interests of her child. However, I would hold that the petitioner’s refusal to extend respondent’s maternity leave so that she could breastfeed her child was not sex discrimination in violation of Section 5(a) of the Pennsylvania Human Relations Act, Act of October 27, 1955, P.L. 744, as amended, 43 P.S. §955(a).
Second, the Pennsylvania Human Relations Commission’s own regulations interpreting the Act make a distinction between temporary disability due to pregnancy or childbirth and childrearing leave. The regulations found at 16 Pa. Code §41.103(a), require that disability due to pregnancy and childbirth be treated the same as a temporary disability. The regulations found at 16 Pa. Code §41.104(a), however, provide that “[n'Jothing in these regulations shall prohibit an employment policy that permits granting of leave for purposes of childrearing beyond the period of actual disability, but such leave shall not include payment of sickness or disability benefits.” Clearly these regulations recognize that there is nothing in that Act that requires the inclusion of childrearing *115leave with maternity leave. To the contrary, they distinguish between the two types of leave and thereby lend support to my conclusion that the failure to grant respondent’s requested leave does not violate the Act.
The Secretary of Education, in his opinion, states:
It is a point that seems frequently to have been lost on the many parties involved in this case, that what has been at issue is not a pregnancy disability leave. What was requested, and that to which Mrs. Rossetti was entitled, was a maternity leave.
This certainly is not what she and her representative at the time of the application stated to the Board. In any event, clearly she has not complied with the requirement for an extension of maternity leave, i.e., a certificate of her physician that it is necessary. The Secretary would hold that “it is a needless, arbitrary and capricious infringement upon the woman’s freedom of personal choice for the local school board to require that she receive the certification of her doctor for her to continue to serve a vital maternal function to her newborn child.” This is an untenable position, especially when the Secretary relies on the decision of the United States Supreme Court in Cleveland Board of Education v. LaFleur, 414 U.S. 632 (1974). In that case, the Court approved a similar requirement of a physician’s certificate as being not only reasonable but desirable.
My reading of the majority opinion is that the undergirding premise of its holding today is that, since pregnancy is unique to women, it follows that the request for additional leave for breastfeeding purposes, under the circumstances of this case, is merely a logical and natural extension of that concept. Consequently, the refusal of the School Board to grant respondent’s request for an extended leave for the *116purpose of breastfeeding her child amounted to an unlawful discriminatory practice.
I simply do not consider the circumstances of this case to be a logical and natural extension of the undeniable concept that pregnancy is unique to women. There being no provisions in the collective bargaining agreement for a childrearing leave and the respondent’s temporary disability due to pregnancy or childbirth having ceased, I would reverse the decision of the Secretary of Education in Teacher Tenure Appeal No. 300.
President Judge Bowman and Judge Wilkinson, Jr. join in this dissent.